EXHIBIT 10.1


AMENDMENT

        This Amendment, dated as of July 25, 2008 (the “Amendment”), amends the
Management Employment Agreement, dated as of July 1, 2002 (the “Original
Employment Agreement”), between WidePoint Corporation, a Delaware corporation
(the “Company”), and Steve L. Komar (the “Employee”).

        WHEREAS, the Original Employment Agreement expired as of July 1, 2008
and the parties now desire to extend the duration of the employment period.

        NOW, THEREFORE, in consideration of the mutual covenants and promises
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto intending to be
legally bound do hereby agree as follows:

        1.      The duration of the Original Employment Agreement is hereby
extended for (i) one (1) additional period of twelve (12) months, commencing
upon the date of this Amendment, and (ii) the duration of the Original
Employment Agreement shall be extended for one (1) additional period of another
twelve (12) months immediately following the expiration of the first 12-month
period described in the immediately preceding clause (i), unless the Employee
gives written notice to the contrary to the Company at least ninety (90) days
prior to the expiration of the then current period as reflected in the
immediately preceding clause (i).

        2.      All other provisions of the Original Employment Agreement are
hereby ratified by the parties as continuing in full force and effect, except as
otherwise provided in this Amendment. In the event of any conflict between the
provisions of this Amendment and the provisions of the Original Employment
Agreement, the provisions of this Amendment shall supercede and control.

        3.      The persons signing below on behalf of the Company and the
Employee, respectively, each and all represent and warrant that this Amendment
has been duly approved by each such party and that the persons signing this
Amendment have the full power and authority to sign and execute this Amendment
on behalf of the Company and the Employee, respectively.

        IN WITNESS WHEREOF, each of the parties has duly executed this Amendment
as of the date first written above.

WIDEPOINT CORPORATION  

By:   /s/ James T. McCubbin /s/ Steve L. Komar Name: James T. McCubbin Steve L.
Komar, Individually Title: C.F.O.